DISMISS and Opinion Filed December 2, 2021




                                    S   In The
                             Court of Appeals
                      Fifth District of Texas at Dallas
                                No. 05-21-00719-CV

          IN THE INTEREST OF S.L., J.L., AND L.L., CHILDREN

                On Appeal from the 417th Judicial District Court
                             Collin County, Texas
                    Trial Court Cause No. 417-53803-2020

                        MEMORANDUM OPINION
          Before Chief Justice Burns, Justice Molberg, and Justice Smith
                         Opinion by Chief Justice Burns
      By notice of appeal filed August 24, 2021, appellant challenges the trial

court’s August 4, 2021 “order on motion for enforcement.” The order holds

appellant in contempt and confines him to county jail.

      Because contempt orders involving confinement are only reviewable by writ

of habeas corpus, we questioned our jurisdiction over this appeal. See In re M.J.,

227 S.W.3d 786, 793 (Tex. App.—Dallas 2006, pet. denied) (orig. proceeding). At

our direction, appellant filed a letter brief in response, stating he “desires to appeal

the matter in its entirety” and noting a final order was signed September 7, 2021.

      An appeal of “the matter in its entirety,” however, does not give us jurisdiction

over an order of contempt involving confinement. See id.             Additionally, the
September 7th final order is the subject of appellate cause number 05-21-00874-CV,

and that appeal “brought forward the entire case.” See Gunnerman v. Basic Capital

Mgmt., Inc., 106 S.W.3d 821, 824 (Tex. App.—Dallas 2003, pet. denied).

Accordingly, in light of the circumstances before us, we dismiss the appeal. See

TEX. R. APP. P. 42.3(a).




                                         /Robert D. Burns, III/
                                         ROBERT D. BURNS, III
                                         CHIEF JUSTICE

210719F.P05




                                       –2–
                                 S
                          Court of Appeals
                   Fifth District of Texas at Dallas
                                JUDGMENT

IN THE INTEREST OF S.L., J.L.,             On Appeal from the 417th Judicial
AND L.L., CHILDREN                         District Court, Collin County, Texas
                                           Trial Court Cause No. 417-53803-
No. 05-21-00719-CV                         2020.
                                           Opinion delivered by Chief Justice
                                           Burns, Justices Molberg and Smith
                                           participating.

     In accordance with this Court’s opinion of this date, we DISMISS the appeal.


Judgment entered December 2, 2021.




                                     –3–